Title: To Benjamin Franklin from Louise-Geneviève Du Ponceau, with Franklin’s Note for a Reply, 15 February 1782
From: Du Ponceau, Louise-Geneviève,Franklin, Benjamin
To: Franklin, Benjamin


Monsieur
a st. martin ile de réz ce 15 février 1782
La bontez de votre coeur pour les mallereux mes [m’est] si fort connuë que jose prendre la libertez de vous en Gager a vouloir bien à Voir la bontez de me fasilitez une correspondanse avec un frere que jes a philadelphie qui est premier sécretaire du ministre des afaire étrangère: élas je resoi si rarement des nouvelle de se tendre frere que Si vous vouliez avoir la bontez mon cher monsieur de me donner une permision formelle de vous adresser les létre que je lui écrires et luy séle [celles] quil mé criret [m’écrirait] nous pourion pour lor vous regarder comme un comun père oui jose le dire monsieur vous ne pouriez faire une plus belle oeuvre car je ne vous cacherez poin que je suie dans la misère et nes [n’ai] pour tout bien que 200 l.t. que sa magesté a bien voulus macorder pour vivre et les por [ports] de ses lètre sont si cher que je suie peu amesme dan resevoir malgrez que je nes poin dautre enbision ainsi monsieur si vous avez jamais santie se que ses que lamitiez fraternelle laisez vous rendre au pressante solisitasion dune persone dons la multitude des malleur son audesus de lexpresion et le detail en seret si long quil vous sufieras de savoir qua 22 an je nes ni pére ni mére que je nes plus que mes 2 frere et quil son outremer vous voyez monsieur quelle devra estre ma reconoisance si vous daignez me fasiliter le bonneur de resevoir de leur cherre nouvelle.
Jes lonneur destre Monsieur Votre obeisante Servante
Louise-Génevieve DUPONCEAU
 
Addressed: Monsieur le duc de franclin
Endorsed: That I shall take care to send her all Letters which may come to my Hands from her Brother. And that when she has not an Opportunity of writing to her Brother from the Ports near the Isle of Ré, she may send her Letters to me and I will forward them.
Notation: Mde. Duponceau 5. Fevr. 1782.
